WEISSING, LOUIS, Associate Judge.
The defendant, Eddie Singleton, appeals judgment for the plaintiff, Timothy H. Anderson, entered upon verdict of the jury in a rear end collision.
A careful consideration of the record on appeal, the briefs and oral argument of counsel for the parties establishes a factual situation that was properly submitted to the jury with instructions on last clear chance. Under such circumstances this court must sustain the verdict and judgment.
Affirmed.
ANDREWS, J., concurs.
CROSS, J., agrees to conclusion.